DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 06/14/2021 have been entered. Claims 14 and 16-28 are pending; claim 15 is canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to specifically teach “wherein the calculation of the path point-related quality value further comprises … defining an outer contour of the coating robot, and calculating the quality value for the individual robot configurations … dependent upon the outer contour of the coating robot” of claim 14, “wherein the selection of one of the possible sequences of the robot configurations takes places such that the required axis velocities between the successive robot configurations are minimised” of claim 27, and “wherein the selection of one of the possible consequences of the robot configurations takes place such that the required axis accelerations between the successive robot configurations are minimised” of claim 28. These limitations, in combination with other limitations of the claims, render the independent claims as well as the dependent claims novel and non-obvious in view of the prior art of record. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664